Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00061-CV

                                IN THE INTEREST OF D.S.O.

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01423
                 Honorable Charles E. Montemayor, Associate Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. No costs of appeal are assessed against Appellant.

       SIGNED June 18, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice